Exhibit 10.11

 

HELEN OF TROY LIMITED

 

AMENDED AND RESTATED

 

2011 ANNUAL INCENTIVE PLAN

 

 

Section 1.PURPOSE OF PLAN

 

The purpose of the Plan is to promote the success of the Company and its
Subsidiaries by providing to the participating executives of the Company and its
Subsidiaries bonus incentives that qualify as performance-based compensation
within the meaning of Section 162(m) of the Code.  Subject to the approval of
the shareholders of the Company, the Plan shall be effective as of March 1,
2014.

 

Section 2.DEFINITIONS AND TERMS

 

2.1.Accounting Terms.  Except as otherwise expressly provided or the context
otherwise requires, financial and accounting terms are used as defined for
purposes of, and shall be determined in accordance with, GAAP.

 

2.2.Specific Terms.  The following words and phrases as used herein shall have
the following meanings:

 

“Board” means the Board of Directors of the Company.

 

“Bonus” means a cash or cash equivalent payment, payment in Shares, or payment
opportunity as a context requires.

 

“Business Criteria” means any performance goals established by the Committee
with respect to or based upon one or more (or any combination) of the following
criteria selected by the Committee: (1) earnings before or after taxes; (2)
earnings before interest, taxes, depreciation and amortization; (3) net income;
(4) operating income; (5) earnings from continuing operations; (6) earnings per
share (whether basic or fully diluted); (7) book value per share; (8) return
measures (including, but not limited to, return on assets, capital, invested
capital, equity, sales or revenue); (9) expense management; (10) return on
investment before or after the cost of capital; (11) improvements in capital
structure; (12) maintenance or improvement of profit margins; (13) stock price;
(14) market share; (15) revenues or sales; (16) costs; (17) cash flow; (18) cash
flow productivity; (19) working capital; (20) changes in net assets (whether or
not multiplied by a constant percentage intended to represent the cost of
capital); (21) debt reduction; (22) reductions in the Company’s overhead ratio;
(23) growth measures (including, but not limited to, sales, net income, cash
flow or earnings per share); (24) stock price; (25) total shareholder return;
(26) market share; (27) free cash flow; (28) cash flow productivity; (29) cash
flow; and (30) expenses to sales ratio.  Any of the above criteria may relate to
or be based upon the Company, one or more of its Subsidiaries, divisions,
geography, business units, segments, products, product lines, partnerships,
joint ventures, minority investments (except with respect to total shareholder
return and earnings per share criteria),  or any combination thereof, or may be
determined or applied on an absolute or relative basis, a consolidated basis, an
adjusted basis, or as compared to the performance of a published or special
index, including, but not limited to, the Standard & Poor’s 500 Stock Index, the
Nasdaq Market Index, the Russell 2000 Index or a group of comparable companies,
 or any combination thereof.  



1

 

--------------------------------------------------------------------------------

 

Business Criteria need not, however, be based upon any increase or positive
result under a business criterion and could include, for example, maintaining
the status quo or limiting economic losses.

 

“Change in Control” shall mean to have occurred at such time as either (i) any
“person”, as such term is used in section 14(d) of the Exchange Act, other than
the Company, a wholly-owned Subsidiary of the Company or any employee benefit
plan of the Company, or its Subsidiaries, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act (or any successor rule),
directly or indirectly, of fifty percent (50%) or more of the combined voting
power of the Company’s common stock, or (ii) individuals who constitute the
Board on the effective date of this Plan (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election or nomination
for election by the Company’s shareholders was approved by a vote of at least
three quarters of the directors comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for the director without objection to such
nomination) shall be, for purposes of this clause (ii) considered as though such
person was a member of the Incumbent Board.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the Compensation Committee of the Company which has been
established to administer the Plan in accordance with Section 3.1 and Section
162(m) of the Code.

 

“Company” means Helen of Troy Limited, a Bermuda company, and any successor
whether by merger, amalgamation, ownership or all or substantially all of its
assets or otherwise.

 

“Disability” shall have such meaning attributed thereto in the Company’s
long-term disability plan, or, if no such plan exists, shall mean a “Permanent
and Total Disability” as defined in Code Section 22(e).

 

 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and as
interpreted by the rules and regulations promulgated thereunder.

 

“Executive” means a key employee (including any officer) of the Company or any
of the Subsidiaries.

 

“Fair Market Value” means, as of any date that requires the determination of the
Fair Market Value of Shares under this Plan, the value of a Share on such date
of determination, calculated as follows:

 

(i) If the Shares are then listed or admitted to trading on a Nasdaq market
system or a stock exchange which reports closing sale prices, the Fair Market
Value shall be the closing sale price on such date on such Nasdaq market system
or principal stock exchange on which the  Share is then listed or admitted to
trading, or, if no closing sale price is quoted on such day, then the Fair
Market Value shall be the closing sale price of the Share on such Nasdaq market
system or such exchange on the immediately preceding day on which a closing sale
price is reported;

(ii) If the Shares are not then listed or admitted to trading on a Nasdaq market
system or a stock exchange which reports closing sale prices, the Fair Market
Value shall be the average of the closing bid and asked prices of the Share in
the over-the-counter market on such date; or

(iii) If neither clause (i) nor (ii) is applicable as of such date, then the
Fair Market Value shall be determined by the Board in good faith using any
reasonable method of evaluation, which determination shall be conclusive and
binding on all interested parties.





2

 

--------------------------------------------------------------------------------

 

 

“GAAP”  means generally accepted accounting principles used and applied in the
United States of America.

 

“Participant” means an Executive selected to participate in the Plan by the
Committee.

 

“Performance Period” means the Year or Years (or any portion thereof) with
respect to which the Performance Targets are set by the Committee.

 

“Performance Target(s)” means the specific objective goal or goals (which may be
cumulative and/or alternative) that are timely set in writing by the Committee
for each Executive for the Performance Period with respect to any one or more of
the Business Criteria.

 

“Plan” means the Helen of Troy Limited Amended and Restated 2011 Annual
Incentive Plan as amended from time to time.

 

“Section 162(m)” means Section 162(m) of the Code, and the regulations
promulgated thereunder, all as amended from time to time.

 

“Shares” means common shares, par value $0.10 per share, of the Company.

 

“Stock Plan” means the Helen of Troy Limited 2008 Stock Incentive Plan, as it
may be amended, restated or otherwise modified from time to time, and any
successor or replacement plan adopted by the Board.

 

“Subsidiary” means any corporation, partnership or other entity as to which more
than fifty percent (50%) of the voting securities or other voting ownership
interests shall now or hereafter be owned or controlled, directly by a person,
any Subsidiary of such person, or any Subsidiary of such Subsidiary.

 

“Year” means any one or more fiscal years of the Company commencing on March 1
of each year that represent(s) an applicable Performance Period.

 

Section 3.ADMINISTRATION OF THE PLAN

 

3.1.The Committee.  The Plan shall be administered by a Committee consisting
solely of at least two members of the Board, duly authorized by the Board to
administer the Plan, who (i) are not eligible to participate in the Plan and
(ii) are “outside directors” within the meaning of Section 162(m).

 

3.2.Powers of the Committee.  The Committee shall have the sole authority to
establish and administer the Performance Target(s) and the responsibility of
determining from among the Executives those persons who will participate in and
receive Bonuses under the Plan and, subject to Sections 4 and 5 of the Plan, the
amount of such Bonuses and shall otherwise be responsible for the administration
of the Plan, in accordance with its terms.  The Committee shall have the
authority to construe and interpret the Plan and any agreement or other document
relating to any Bonus under the Plan, may adopt rules and regulations governing
the administration of the Plan, and shall exercise all other duties and powers
conferred on it by the Plan, or which are incidental or ancillary thereto. As
provided in Section 4.3, for each Performance Period, the Committee shall
determine, at the time the Business Criteria and the Performance Target(s) are
set, those Executives who are selected as Participants in the Plan.

 





3

 

--------------------------------------------------------------------------------

 

3.3.Requisite Action.  A majority (but not fewer than two) of the members of the
Committee shall constitute a quorum.  The vote of a majority of those present at
a meeting at which a quorum is present or the unanimous written consent of the
Committee shall constitute action by the Committee.

 

3.4.Express Authority (and Limitations on Authority) to Change Terms and
Conditions of Bonus.  Without limiting the Committee’s authority under other
provisions of the Plan, but subject to any express limitations of the Plan and
Section 5.8, the Committee shall have the authority to accelerate a Bonus (after
the attainment of the applicable Performance Target(s) and certification by the
Committee in accordance with Section 4.8) and to waive restrictive conditions
for a Bonus (including any forfeiture conditions, but not Performance
Target(s)), in such circumstances as the Committee deems appropriate.  In the
case of any acceleration of a Bonus after the attainment of the applicable
Performance Target(s) and certification by the Committee in accordance with
Section 4.8, the amount payable may be discounted, in the Committee’s
discretion, to its present value using an interest rate equal to the published
prime rate charged by Bank of America, N.A. or any successor thereof (such rate
to be determined as of the last business day of the month preceding the month in
which such acceleration occurs).

 

Section 4.BONUS PROVISIONS

 

4.1.Provision for Bonus.  Each Participant may receive a Bonus if and only if
the Performance Target(s) established by the Committee, relative to the
applicable Business Criteria, are attained.  The applicable Performance Period
and Performance Target(s) shall be determined by the Committee consistent with
the terms of the Plan and Section 162(m).

 

4.2.Selection of Performance Target(s) for Participants – Business
Criteria.  With respect to any Bonus that a Participant may receive under the
Plan, the specific Performance Target(s) with respect to the Business Criteria
must be established by the Committee in advance of the deadlines applicable
under Section 162(m) and while the performance relating to the Performance
Target(s) remains substantially uncertain within the meaning of Section
162(m).  At the time the Performance Target(s) are selected, the Committee shall
provide, in terms of an objective formula or standard for each such Participant,
and for any person who may become a Participant after the Performance Target(s)
are set, the method of computing the specific amount that will represent the
maximum amount of Bonus payable to such Participant if the Performance Target(s)
are attained, subject to Sections 4.1,  4.7,  4.10,  5.1 and 5.8.

 

4.3.Selection of Participants. For each Performance Period, the Committee shall
determine, at the time the Business Criteria and the Performance Target(s) are
set, the Executives who will participate in the Plan.

 

4.4.Effect of Mid-Year Commencement of Service.  To the extent compatible with
Sections 4.2 and 5.8, if services as an Executive commence after the adoption of
the Plan and the Performance Target(s) are established for a Performance Period,
the Committee may grant a Bonus that is proportionately adjusted based on the
period of actual service during the Year; the amount of any Bonus paid to such
person shall not exceed that proportionate amount.

 

4.5.Termination of Employment During Year.  Unless otherwise determined by the
Committee or required by applicable law or pursuant to any written agreement
between the Company and the Executive:

 

(a)no Bonus shall be payable to an Executive if the Executive is not employed by
the Company or any Subsidiary of the Company on the last day of the Performance
Period for which the Bonus is



4

 

--------------------------------------------------------------------------------

 

otherwise payable, unless the Executive’s employment with the Company and its
Subsidiaries terminates during the Performance Period by reason of the
Executive’s death or Disability or following a Change in Control; and

 

(b)in the event of the Executive’s death or Disability during the Performance
Period, or in the event of the termination of the Executive’s employment for any
reason following a Change in Control that occurs during the Performance Period,
the Executive (or the Executive’s legal representative or beneficiary) shall
receive a Bonus equal to the product of (i) the Bonus he would have received for
the entire Performance Period, multiplied by (ii) a fraction, the numerator of
which is the number of days during the Performance Period in which the Executive
was an employee of the Company or its Subsidiaries, and the denominator of which
is the number of days in the Performance Period.

 

Notwithstanding the foregoing or any written agreement between the Company and
the Executive, the payment of such Bonus shall be made in accordance with
Section 4.9 hereof.

 

4.6.Accounting Changes.  Subject to Section 5.8, if, after the Performance
Target(s) are established for a Performance Period, a change occurs in the
applicable accounting principles or practices, the amount of the Bonuses paid
under this Plan for such Performance Period shall be determined without regard
to such change.

 

4.7.Committee Discretion to Determine Bonuses.  The Committee has the sole
discretion to determine the standard or formula pursuant to which each such
Participant’s Bonus shall be calculated (in accordance with Section 4.2),
subject in all cases to the terms, conditions and limits of the Plan and of any
other written commitment authorized by the Committee. The Committee may at any
time establish additional conditions and terms of payment of Bonuses (including,
but not limited to the achievement of other financial, strategic or individual
goals, which may be objective or subjective) as it may deem desirable in
carrying out the purposes of the Plan and may take into account such other
factors as it deems appropriate in administering any aspect of the Plan.  For
example (without limiting the adjustments to any of the following), subject to
Sections 4.6 and 5.8,  the Committee may specify, in its sole discretion, at the
time the Performance Targets are set, the manner of adjustment of any
Performance Target to the extent necessary to prevent dilution or enlargement of
any award as a result of extraordinary events or circumstances, as determined by
the Committee, or to exclude the effects of (a) extraordinary, unusual, or
non-recurring items, (b) changes in applicable laws, regulations, or accounting
principles, (c) currency fluctuations, (d) discontinued operations, (e) non-cash
items, such as amortization, depreciation, reserves, or asset impairments, or
(f) any recapitalization, restructuring, reorganization, merger, acquisition,
divestiture, consolidation, spin-off, split-up, combination, liquidation,
dissolution, sale of assets, or other similar corporate transaction.  The
Committee may not, however, increase the maximum amount permitted to be paid to
any individual under Section 4.2 or 4.10 of the Plan or award a Bonus under this
Plan if the applicable Performance Target(s) have not been satisfied.     

 

4.8.Committee Certification.  No Executive shall receive any payment under the
Plan unless the Committee has certified, by resolution or other appropriate
action in writing, that the amount thereof has been accurately determined in
accordance with the terms, conditions and limits of the Plan and that the
Performance Target(s) and any other material terms previously established by the
Committee or set forth in the Plan were in fact satisfied.

 

4.9.Time of Payment.  Any Bonuses granted by the Committee under the Plan shall
be paid as soon as practicable following the Committee’s determinations under
this Section 4 and the certification of the Committee’s findings under Section
4.8; provided, however, any such payment shall be made following the end of the
Company’s taxable year that coincides with or includes the end of the
Performance Period and shall be made no later than the 15th day of the third
month following the end of such taxable year of the Company.  If and to the
extent permitted by the Committee, and in accordance with such rules as the
Committee may from



5

 

--------------------------------------------------------------------------------

 

time to time adopt, including compliance with Section 409A of the Code,
Participants may, prior to the beginning of any Performance Period, elect to
defer the payout of all or any portion of a Bonus relating to such Performance
Period.

 

4.10.Maximum Individual Bonus.  Notwithstanding any other provision hereof, no
such Executive shall receive a Bonus under the Plan for any Performance Period
in excess of $3,000,000.

 

4.11.Form of Payment.  Any Bonus shall be paid at the time and in the manner set
forth in the Plan, including in accordance with Section 4.9 hereof and shall be
in cash, cash equivalents or Shares, as determined by the Committee, subject to
applicable withholding requirements.  If and to the extent any payment of a
Bonus under this Plan is made in Shares, such payment shall be made as follows:

 

(a)Issuance and Vesting.  All Shares issued in respect of any Bonus hereunder
shall be issued pursuant to the terms and conditions of the Stock Plan and shall
reduce the number of Shares available for issuance thereunder.  The date of
grant of such Shares shall be the date the Committee certifies the Bonus
pursuant to Section 4.8.  The number of Shares issued in respect of any Bonus
shall be equal to the amount of the Bonus, divided by the Fair Market Value of a
Share on the date the Committee certifies the Bonus pursuant to Section 4.8
(rounded up to the next whole Share).  No fractional Shares shall be issued in
payment of any Bonus payment under the Plan.  Subject to the terms and
conditions of the Plan and the Stock Plan, any Shares may be subject to such
terms, including vesting, as determined by the Committee. 

 

(b)Effect of Insufficient Shares.  Notwithstanding anything herein to the
contrary, in the event that there are insufficient Shares available for issuance
pursuant to the Stock Plan to satisfy amounts owing in respect of the Bonus, the
amount of the Bonus which is not able to be satisfied in Shares shall be paid in
the form of cash or cash equivalents.

 

(c)Compliance with Securities Law and Regulations.  The issuance or delivery of
Shares pursuant to the Stock Plan or the Plan shall be subject to, and shall
comply with, any applicable requirements of federal and state securities laws,
rules and regulations (including, without limitation, the provisions of the
Securities Act of 1933, the Exchange Act, and the rules and regulations
promulgated thereunder), any securities exchange upon which the Shares may be
listed and any other law or regulation applicable thereto.  The Company shall
not be obligated to issue or deliver any Shares pursuant to the Stock Plan or
the Plan if such issuance or delivery would, in the opinion of the Committee,
violate any such requirements. The foregoing shall not, however, be deemed to
require the Company to issue Shares in respect of amounts to be paid on account
of the Bonus if a necessary listing or quotation of the Shares on a stock
exchange or inter-dealer quotation system or any registration under state or
federal securities laws required under the circumstances has not been
accomplished.

 

4.12.Clawback Policy.  Notwithstanding any other provision hereof, acceptance by
any Participant of any Bonus or other payment pursuant to the Plan constitutes
such person’s acknowledgement and agreement that all Bonuses and any other
payments made pursuant to the Plan shall be subject to (a) Section 304 of the
Sarbanes Oxley Act of 2002 and (b) to the extent required under the rules and/or
regulations issued pursuant to the Dodd-Frank Act of 2010, any clawback policy
adopted by the Company pursuant to such rules and/or regulations.

 

Section 5.GENERAL PROVISIONS

 

5.1.No Right to Bonus or Continued Employment.  Neither the establishment of the
Plan nor the provision for or payment of any amounts hereunder nor any action of
the Company (including, for purposes of this Section 5.1, any predecessor or
Subsidiary), the Board or the Committee in respect of the Plan, shall be



6

 

--------------------------------------------------------------------------------

 

held or construed to confer upon any person any legal right to receive, or any
interest in, a Bonus or any other benefit under the Plan, or any legal right to
be continued in the employ of the Company.  The Company expressly reserves any
and all rights to discharge an Executive in its sole discretion, without
liability of any person, entity or governing body under the Plan or otherwise,
except to the extent otherwise provided in any written employment agreement
between the Company and the Executive.

 

5.2.Discretion of the Company, the Board and Committee.  Any decision made or
action taken by the Company or by the Board or by the Committee arising out of
or in connection with the creation, amendment, construction, administration,
interpretation and effect of the Plan shall be within the absolute discretion of
such entity and shall be conclusive and binding upon all persons.  No member of
the Committee shall have any liability for actions taken or omitted under the
Plan by the member or any other person.

 

5.3.Absence of Liability.  A member of the Board or a member of the Committee or
any officer of the Company shall not be liable for any act or inaction
hereunder, whether of commission or omission.

 

5.4.No Funding of Plan.  The Company shall not be required to fund or otherwise
segregate any cash or any other assets which may at any time be paid to
Participants under the Plan.  The Plan shall constitute an “unfunded” plan of
the Company.  The Company shall not, by any provisions of the Plan, be deemed to
be a trustee of any property, and any obligations of the Company to any
Participant under the Plan shall be those of a debtor and any rights of any
Participant or former Participant shall be limited to those of a general
unsecured creditor.

 

5.5.Non-Transferability of Benefits and Interests.  Except as expressly provided
by the Committee, no benefit payable under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any such attempted action shall be void and no such
benefit shall be in any manner liable for or subject to debts, contracts,
liabilities, engagements or torts of any Participant or former
Participant.  This Section 5.5 shall not apply to an assignment of a contingency
or payment due after the death of the Executive to the deceased Executive’s
legal representative or beneficiary.

 

5.6.Law to Govern.  All questions pertaining to the construction, regulation,
validity and effect of the provisions of the Plan shall be determined in
accordance with the laws of the State of Texas.

 

5.7.Non-Exclusivity.  Subject to Section 5.8, the Plan does not limit the
authority of the Company, the Board or the Committee, or any Subsidiary of the
Company, to grant awards or authorize any other compensation under any other
plan or authority, including, without limitation, awards or other compensation
based on the same Performance Target(s) used under the Plan.  In addition,
Executives not selected to participate in the Plan may participate in other
plans of the Company.

 

5.8.Section 162(m) Conditions; Bifurcation of Plan.  It is the intent of the
Company that the Plan and Bonuses paid hereunder satisfy and be interpreted in a
manner, that, in the case of Participants who are or may be persons whose
compensation is subject to Section 162(m), satisfies any applicable requirements
as performance-based compensation.  Any provision, application or interpretation
of the Plan inconsistent with this intent to satisfy the standards in Section
162(m) of the Code shall be disregarded.  Notwithstanding anything to the
contrary in the Plan, the provisions of the Plan may at any time be bifurcated
by the Board or the Committee in any manner so that certain provisions of the
Plan or any Bonus intended or required in order to satisfy the applicable
requirements of Section 162(m) are only applicable to persons whose compensation
is subject to Section 162(m).





7

 

--------------------------------------------------------------------------------

 

5.9.Adopting Employer.  Helen of Troy Nevada Corporation, a Nevada corporation,
is an adopting employer to the Plan.

5.10Section 409A of the Code.  Except to the extent a Bonus is deferred pursuant
to Section 4.9, the Plan and the Bonuses paid hereunder are intended to meet the
“short-term deferral” exemption to the provisions of Section 409A of the Code
and the Treasury regulations issued thereunder or otherwise to comply with
Section 409A of the Code and the Treasury regulations and guidance issued
thereunder.  Notwithstanding any provision of the Plan to the contrary, the Plan
shall be interpreted and construed consistent with this intent.  Notwithstanding
the foregoing, the Company shall not be required to assume any increased
economic burden in connection therewith.

5.11Section 457A of the Code.  It is the intent of the Company that the Plan and
all Bonuses paid to U.S. taxpayers hereunder will comply with Section 457A of
the Code and the provisions of the Plan shall be interpreted and construed
consistent with this intent.  Notwithstanding the foregoing, in the event the
Plan is found not to comply with Section 457A, the Company shall not be required
to assume any increased economic burden in connection therewith.

5.12Conflict.  In the event of any conflict between the terms of any written
agreement between the Company and the Executive and this Plan regarding the
payment of the Bonus upon termination of employment with the Company, including
any termination of employment following a Change in Control or upon Disability
or any analogous term or the application so Section 5.11 hereof, the terms of
the written agreement shall be deemed to control.    Notwithstanding the
foregoing or any written agreement between the Company and the Executive, the
payment of any Bonus shall be made in accordance with Sections 4.8,  4.9 and
4.10 hereof.

 

Section 6.EFFECTIVE DATE, AMENDMENTS, SUSPENSION OR TERMINATION OF PLAN

 

The Plan shall be effective as of March 1, 2014, subject to its approval by
shareholders of the Company at the annual general meeting of shareholders to be
held August 26, 2014, or any adjournment or postponement thereof.  The Board or
the Committee may from time to time amend, suspend or terminate in whole or in
part, and if suspended or terminated, may reinstate, any or all of the
provisions of the Plan.  Notwithstanding the foregoing, no amendment may be
effective without Board and/or shareholder approval if such approval is
necessary to comply with the applicable rules under Section 162(m) of the
Code.  No additional Bonuses may be payable after termination of the
Plan.  Termination of the Plan shall not affect any Bonuses due and outstanding
on the date of termination and such Bonuses shall continue to be subject to the
terms of the Plan notwithstanding its termination.

 

Section 7.AMENDMENT AND RESTATEMENT

 

This Plan amends, restates and supersedes the provisions of the Helen of Troy
Limited 2011 Annual Incentive Plan effective as of March 1, 2012, in their
entirety.

 

 



8

 

--------------------------------------------------------------------------------